 1
 2
 3
 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA
 9
10
11   Dwain Lammey,                          Case 2:19-CV-04484-JAK-PLA
12
               Plaintiff,                   JUDGMENT
13
14     v.                                   JS-6: Case Terminated
15
     Plaza Segundo, LLC, a California
16
     Limited Liability Company;
17   and Does 1-10,
18
               Defendants.
19
20
21
22
23
24
25
26
27
28




                                        1
 1         The Application for Default Judgment brought by Dwain Lammey
 2   (“Plaintiff”) having being considered and granted in part, Judgment is now
 3   entered against Plaza Segundo, LLC (“Defendant”) as follows:
 4         1. Defendant shall provide an accessible pedestrian path of travel from
 5   the perimeter of the site to the building entrances at the Plaza Segundo
 6   located at 12823 Prairie Avenue, Hawthorne, California, in compliance with
 7   the Americans with Disabilities Act Accessibility Standards;
 8         2. Defendant shall pay to Plaintiff $3790 in attorney’s fees and $530
 9   in costs.
10          IT IS SO ORDERED.
11
12   Dated: January 2, 2020         __________________________________
13                                  JOHN A. KRONSTADT
                                    UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                          2
